Citation Nr: 1013202	
Decision Date: 04/07/10    Archive Date: 04/14/10

DOCKET NO.  02-11 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to service connection for a tooth injury.

4.  Entitlement to service connection for a bilateral thigh 
disorder.

5.  Entitlement to service connection for varicose veins 
with an ulcer in the left leg, claimed as directly related 
to service, and alternatively as secondary to the service-
connected left knee disability.

6.  Entitlement to service connection for an ulcer disorder, 
due to taking the prescription drug Motrin.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
nervous condition.

8.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
bilateral ankle disorder.

9.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
sinus disorder.

10.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right shoulder disorder.

11.  Entitlement to an effective date earlier than April 2, 
2001, for the grant of service connection for degenerative 
joint disease of the left knee.

12.  Entitlement to an initial disability rating in excess 
of 10 percent for left patellofemoral joint syndrome, with 
accessory ossification, prior to September 13, 1996, and 
entitlement to a rating in excess of 20 percent thereafter.  

13.  Entitlement to an initial disability rating in excess 
of 10 percent for painful pre-tibial scarring of the left 
leg with chronic periostitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from April 1981 to July 
1981, and from February 1982 to August 1982, with other 
periods of inactive duty.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in September 
1982, February 1983, and November 2001, that were issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In the November 2001 rating decision, the RO treated the 
issue of service connection for a nervous disorder as a new 
issue, and decided it on the merits of the claim.  However, 
the record reveals that the Veteran previously was denied 
the same claim in December 1998 and again in April 1999.  
Thus, the issue is whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for a nervous disorder and has been corrected on 
the title page of this decision.

The Veteran testified before the undersigned Veterans Law 
Judge sitting at the RO in August 2004.  A transcript of his 
testimony is associated with the claims file.  

These claims were initially before the Board in October 
2005, at which time the case was remanded back to the RO, 
via the Appeals Management Center (AMC) for additional 
development of the record.

As noted in the October 2005 remand, there are issues 
pending before the Board that date back to 1982.  In 1982, 
the Veteran filed a claim for service connection for a left 
leg disability.  That claim was granted by way of a rating 
decision dated in September 1982, and a noncompensable 
evaluation was assigned to service connected residuals of an 
injury to the midshaft of the left tibia with chip fracture 
and hematoma.  The Veteran filed a notice of disagreement 
with respect to the disability rating that was assigned.  
The RO, in a rating decision of February 1983, assigned a 10 
percent disability evaluation to left patellofemoral joint 
syndrome with accessory ossification, and a separate 10 
percent disability evaluation for painful pre-tibial 
scarring of the left leg with chronic periostitis.  The 
Veteran continued to express his dissatisfaction with the 
ratings by filing a statement to that effect with VA in 
March 1983.  Following the issuance of a Supplemental 
Statement of the Case (SSOC) in May 1983, those issues were 
never certified and transferred to the Board for an 
appellate determination.  Because the grant of a combined 20 
percent evaluation for the left leg disabilities is only a 
partial grant of benefits, and because the Veteran contended 
that a higher evaluation is warranted for the service-
connected left leg disabilities, the issues are as noted on 
the title page.  During the pendency of the appeal, the 10 
percent rating for the left patellofemoral joint syndrome 
was increased to 20 percent.  As this increase is also not a 
complete grant of benefits on appeal, the issue continues to 
remain in appellate status.  See A.B. v. Brown, 6 Vet. App. 
35 (1993).

The issues of entitlement to an initial rating in excess of 
10 percent for left patellofemoral joint syndrome, with 
accessory ossification, prior to September 13, 1996 and 
rated as 20 percent disabling thereafter; and entitlement to 
an initial disability evaluation in excess of 10 percent for 
painful pre-tibial scarring of the left leg with chronic 
periostitis, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  It is at least as likely as not that the Veteran's 
current tinnitus had its onset during service.

2.  The weight of the competent and probative evidence of 
record establishes that the Veteran does not have a current 
left hip disability that is of service origin.  

3.  The weight of the competent and probative evidence of 
record establishes that the Veteran does not have a current 
tooth injury that is related to any injury or other incident 
of service.

4.  The weight of the competent and probative evidence of 
record establishes that the Veteran does not have a current 
disability of either thigh.  

5.  The weight of the competent and probative evidence of 
record establishes that the Veteran's varicose veins with an 
ulcer in the left leg are not of service origin and are not 
otherwise related to any injury or other incident of 
service, including the service-connected left knee 
disability.

6.  The weight of the competent and probative evidence of 
record establishes that the Veteran does not have an ulcer 
disorder due to the use of taking Motrin during service.

7.  In an April 1999 decision, the RO denied service 
connection for a nervous disorder, claimed as anxiety 
discomfort and depression.  A notice of disagreement was not 
received within the subsequent one-year period.

8.  Evidence submitted since the RO's April 1999 decision, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for a nervous condition.  

9.  In an April 1991 decision, the RO denied service 
connection for a bilateral ankle disorder.  A notice of 
disagreement was not received within the subsequent one-year 
period.  In a January 1998 rating decision, the RO denied 
service connection for a left ankle disability.  A notice of 
disagreement was not received within the subsequent one year 
period.

10.  Evidence submitted since the RO's April 1991 decision, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for a bilateral ankle disorder.  

11.  In an April 1991 decision, the RO denied service 
connection for a sinus disorder.  A notice of disagreement 
was not received within the subsequent one-year period.

12.  Evidence submitted since the RO's April 1991 decision, 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for a sinus disorder.  

13.  In November 1982 and April 1991 decisions, the RO 
denied service connection for a right shoulder disorder.  A 
notice of disagreement was not received within the 
subsequent one-year periods following those decisions; and 
the November 1982 and April 1991 rating decisions became 
final.

14.  In rating decisions dated in June 1997 and April 1999, 
the RO determined that new and material evidence had not 
been submitted to reopen the previously denied claim of 
service connection for a right shoulder disorder.  A notice 
of disagreement was not received within the subsequent one-
year periods following the notice of the issuance of those 
rating decisions.  

15.  Evidence submitted since the RO's April 1999 rating 
decision, is not so significant that it must be considered 
in order to fairly decide the merits of the claim of service 
connection for a right shoulder disorder.  

16.  The weight of the competent and credible evidence of 
record establishes that arthritis of the left knee was not 
factually ascertainable prior to April 2, 2001.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303 (2009).

2.  The criteria for entitlement to service connection for a 
left hip disability have not been met.  U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

3.  The criteria for entitlement to service connection for a 
tooth injury have not been met.  U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2009).

4.  The criteria for entitlement to service connection for a 
bilateral thigh disability have not been met.  U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

5.  The criteria for entitlement to service connection for 
varicose veins with an ulcer in the left leg have not been 
met.  U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2009).

6.  The criteria for entitlement to service connection for 
an ulcer disorder due to the use of taking Motrin during 
service have not been met.  U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

7.  New and material evidence has not been received since 
the RO's April 1999 rating decision; thus, the claim of 
service connection for a nervous disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.156 (2001).

8.  New and material evidence has not been received since 
the RO's April 1991 rating decision; thus, the claim of 
service connection for a bilateral ankle disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2001).

9.  New and material evidence has not been received since 
the RO's April 1991 rating decision; thus, the claim of 
service connection for a sinus disorder is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.156 (2001).

10.  New and material evidence has not been received since 
the RO's April 1999 rating decision; thus, the claim of 
service connection for a right shoulder disability is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.156 (2001).

11.  The criteria for entitlement to an effective date prior 
to April 2, 2001, for the award of a separate 10 percent 
evaluation for arthritis of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.1, 3.151, 3.155, 3.157, 3.321, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

With regard to claims to reopen based on new and material 
evidence, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit sought by the claimant.  The question 
of what constitutes material evidence to reopen a claim for 
service connection depends on the basis on which the prior 
claim was denied.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).




The notice requirements may be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

Any defect with regard to the notice provided to the Veteran 
as it pertains to the claim of service connection for 
tinnitus is harmless error because the tinnitus claim is 
being granted in full.

Regarding the other claims of service connection, for a left 
hip disorder, a tooth injury, a bilateral thigh disorder, 
varicose veins with ulcer in the left leg, and an ulcer 
disorder due to taking Motrin, the RO did not provide the 
Veteran with an adequate preadjudicatory notice letter.  
However, the RO cured the procedural defect by sending 
several duty-to-assist notice letters subsequent to the 
initial rating decision that substantially complied with the 
regulations at 38 C.F.R. § 3.159, as well as the holding in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Specifically, letters sent to the Veteran in February 2004, 
November 2005, March 2006, and August 2008 notified the 
claimant of the information and evidence not of record that 
was necessary to substantiate the claims of service 
connection, which information and evidence VA would obtain, 
and which information and evidence the claimant was expected 
to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.

The March 2006 and August 2008 letters substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.  As these letters 
also provided notice of how initial ratings and effective 
dates are assigned, the Veteran has received adequate 
notification with regard to the earlier effective date 
claim.  

Regarding the claims to reopen based on new and material 
evidence, the appellant was provided notification of the 
initial rating decision's denials of claims of service 
connection for a nervous disorder, an ankle disorder, a 
sinus disorder and a right shoulder disorder.  Those 
notices, along with the more recent duty to assist letters 
of November 2005 and August 2008 explained the reason for 
the previous denials of the claims, and that new and 
material evidence pertinent to the particular claim at issue 
must relate to reason for the prior denial on the merits.  
Thus, the appellant was aware of the basis for the denial of 
the underlying claims of service connection for a nervous 
condition, a bilateral ankle disorder, a sinus disorder, and 
a right shoulder disorder; and, the Veteran was also made 
aware that he needed to provide new and material evidence to 
reopen the previously denied claims.  The August 2008 duty-
to-assist letter, for example, specifically notified the 
appellant that the initial claim of service connection for a 
sinus disorder was denied because it was shown to have 
existed prior to service and was not aggravated beyond 
normal progression during service; thus, to qualify as new 
and material evidence the evidence needed to pertain, or 
relate to that fact.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, scheduled the Veteran for 
VA examinations when appropriate, and afforded the appellant 
the opportunity to give testimony before the Board.  All 
known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claims 
file, and the Veteran has not contended otherwise.  In any 
event, the Veteran has neither alleged nor demonstrated any 
prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(Reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination.)  See also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).  

Although the Veteran was not afforded certain VA 
examinations in conjunction with this appeal, to determine 
the likely etiology of his left hip condition, tooth injury, 
ulcer disorder, and claims to reopen, no such examinations 
are necessary in this case.  In disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for 
which the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA 
to make a decision on the claim.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran did not meet this standard 
with regard to the claims on appeal for which a VA 
examination was not provided.  

It appears that after the AMC issued the most recent 
supplemental statement of the case in June 2009, additional 
VA records were obtained and associated with the claims 
file, and no additional supplemental statement of the case 
was prepared before the case was transferred to the Board 
for appellate disposition.  Upon review of those records, 
however, it is apparent that the records are either 
duplicative of evidence already in the file, or they do not 
pertain to the claims on appeal; and, moreover, the 
Veteran's representative, in the July 2009 Appellant's Post-
Remand Brief, waived initial review of this evidence by the 
Agency of Original Jurisdiction.  Thus, the Board may 
proceed without prejudice to the Veteran.  

The Board is also mindful that in the October 2005 remand, 
the RO was instructed to provide the Veteran with the pre-
August 2001 standard for reopening claims, and this was not 
accomplished on remand.  Although that was not done pursuant 
to the remand instructions, there is no prejudice to the 
Veteran in proceeding with the decision in this case because 
the difference between the two standards is insignificant, 
at least as it pertains to this appeal.  There is no 
substantive difference between the two regulations as far as 
what constitutes new and material evidence in this case.  
The evidence submitted by the Veteran is not considered new 
and material under either standard, and, moreover, as the 
November 2005 duty-to-assist letter provided the Veteran 
with notice of what specific types of evidence constituted 
new and material evidence for each of the claims on appeal, 
VA has substantially met its duty to notify pursuant to 
38 C.F.R. § 3.159, and Kent.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for tinnitus, a left 
hip disorder, a tooth injury, a bilateral thigh disorder, 
varicose veins with an ulcer in the left leg, and an ulcer 
disorder from taking Motrin.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of 
preexisting injury suffered or disease contracted in the 
line of duty.  38 U.S.C.A. §§  1110; 1131; 38 C.F.R. § 
3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit 
a finding of service connection, subsequent manifestations 
of the same chronic disease at any later date, however, 
remote, are service connected, unless clearly attributable 
to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is 
not adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Additionally, service connection may be established on a 
secondary basis for a disability that is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (2006).  See Harder v. Brown, 5 Vet. App. 
183, 187 (1993).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) proximately caused by or (b) 
proximately aggravated by a service-connected disability. 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc). When 
service connection is established for a secondary condition, 
the secondary condition shall be considered a part of the 
original condition. 38 C.F.R. § 3.310(a).

The provisions of 38 C.F.R. § 3.310 were amended in 2006.  
See 71 Fed. Reg. 52744-47 (Sept. 7, 2006). The amendment 
sets a standard by which a claim based on aggravation of a 
nonservice-connected disability by a service-connected one 
is judged.  Although VA has indicated that the purpose of 
the regulation was merely to apply the Court's ruling in 
Allen, it was made clear in the comments to the regulation 
that the changes were intended to place a burden on the 
claimant to establish a pre-aggravation baseline level of 
disability for the nonservice-connected disability before an 
award of service connection may be made.  Allen at 439. This 
had not been VA's practice, which suggests that the recent 
changes amount to a substantial change.  See Allen at 447-
449. Given what appear to be substantive changes, and 
because the Veteran's claim was pending before the 
regulatory change was made, the Board will consider the 
version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the Veteran.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight 
is not accorded to each piece of evidence contained in the 
record; every item of evidence does not have the same 
probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Tinnitus

The service treatment records reflect that the Veteran 
reported ringing in his left ear during service in February 
1982.  

The Veteran currently reports tinnitus, and testified that 
he has experienced ringing in his ears since service.  

At a VA audio examination in July 2006, the Veteran reported 
that he first noted tinnitus in 1979, and then again in 
1982.  

At a VA examination in June 2009, the examiner was not 
provided with the claims file; however, he opined that if 
the service [treatment] records did, in fact, show reports 
of tinnitus in 1982, that this would support the Veteran's 
claim of in-service onset of tinnitus.  The examiner 
concluded that it was at least as likely as not that the 
Veteran's tinnitus was due to noise exposure in the 
military.  

Although the Veteran had one incident of pre-existing 
tinnitus in 1979, there is no evidence of a chronic pre-
existing tinnitus condition and the Veteran did not report 
that he had ringing in his ears at the time of entry into 
service.

Although the Veteran does not assert that he was exposed to 
acoustic trauma, he does assert that he currently 
experiences tinnitus that had its onset during service in 
1982; thus, the issue of in-service acoustic trauma need not 
be the focus here.  The service treatment record clearly 
establishes that the Veteran reported tinnitus in February 
1982, and the examiner indicated that that, alone, supports 
the Veteran's claim of in-service onset of tinnitus, 
regardless of the cause.  

The Veteran is certainly competent to testify as to symptoms 
such as ringing in the ears which are non-medical in nature.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay 
testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection." Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
recently emphasized that when a condition may be diagnosed 
by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation.  In such cases, 
the Board is within its province to weigh that testimony and 
to make a credibility determination as to whether that 
evidence supports a finding of service incurrence and 
continuity of symptomatology sufficient to establish service 
connection.  Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).

In light of the Court's holdings in Barr, and the Veteran's 
testimony regarding continuity of symptomatology, along with 
the VA medical opinion, the Board resolves any doubt in the 
Veteran's favor, and service connection for tinnitus is 
warranted.  

Left Hip Disorder,  Tooth Injury, Ulcer

The Veteran maintains that he injured his left hip playing 
soccer, when his knee gave way and he fell down.  Similarly, 
the Veteran asserts that he incurred injury to a tooth in 
his mouth during a football game.  Finally, the Veteran 
blames the use of Motrin during service for an ulcer 
condition.  

The service treatment records are negative for complaints, 
findings or diagnosis of a left hip disability, tooth injury 
or ulcer condition.  

The service treatment records do indicate that the Veteran 
was treated at the hospital emergency room in March 1982 
after being hit in the nose during a football game by the 
forearm of another player.  He reported tenderness, pain and 
numbness in the nose area and pain in his front teeth.  The 
assessment was contusion of the noise; rule out sinusitis.  
Although the Veteran reported, on this one occasion, that he 
felt pain in his front teeth, there was no follow up in this 
regard, and there was no further mention during service of 
tooth pain or a dental injury.

Likewise, there is no current evidence of a tooth injury.  
The Veteran indicated, in his August 2004 hearing that there 
were private dental records that had not been associated 
with the claims file that were relevant to his tooth injury 
claim.  Specifically, the Veteran maintains that he had to 
have his tooth pulled due to the injury in service, and that 
he could provide records to that effect from his private 
dental provider.  The AMC attempted to obtain those records 
on remand; however no records were located or identified by 
the Veteran.  

Similarly, there is no evidence of a current disability of 
the left hip to account for the complaints of left hip pain.  
X-rays of the left hip in May 2001 were negative.  It is 
well-established that a symptom such as pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted, unless there is a medical 
nexus linking a veteran's pain to an incident in service.  
See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  Specifically, such a "pain alone" claim must fail 
when there is no sufficient factual showing that the pain 
derived from an in-service disease or injury.  Such pain 
cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words; "For 
disability resulting from personal injury suffered or 
disease contracted in line of duty..."  Thus, in order for a 
veteran to qualify for compensation under those statutes, 
the veteran must prove the existence of disability and that 
a disability has resulted from a disease or injury that 
occurred in the line of duty.  See Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Stated 
differently, a claim fails if there is an absence of 
disability or an absence of disease or injury.

"Arthralgia" is defined as pain in a joint.  DeLuca v. 
Brown, 6 Vet. App. 321, 322 (1993) (citing Dorland's 
Illustrated Medical Dictionary 147 (27th ed. 1988)).  The 
Court has stated in Clyburn v West, 12 Vet. App. 296, 301 
(1999), that continued complaints of pain after service do 
not suffice to establish a medical nexus, where the issue at 
hand is of etiology, and requires medical opinion evidence.  
Pain cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  See Sanchez.  Such a "pain 
alone" claim must fail when there is no sufficient factual 
showing that the pain derives from an in-service disease or 
injury.  Id.

It is clear that the Veteran sincerely believes that he is 
entitled to a grant of service connection for left hip pain.  
Nonetheless, the Veteran is not shown to have an actual left 
hip disability other than his subjective complaints of pain.  
As such, absent evidence of an actual left hip disability 
that is etiologically related to an injury or disease in 
service; or to the service-connected left knee disability, 
the Veteran's claim of service connection for a left hip 
disability is not supported by the evidence.  A claim for 
service connection requires medical evidence showing that 
the veteran currently has the claimed disability.  See 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 
155 F.3d 1353 (Fed. Cir. 1998) [service connection may not 
be granted unless a current disability exists].  

The Veteran is certainly competent to testify as to symptoms 
such as hip pain which are non-medical in nature, however, 
he is not competent to render a medical diagnosis such as 
arthritis of the hip, for example.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007) (lay testimony is competent to 
establish the presence of observable symptomatology that is 
not medical in nature); see also, Woehlaert v. Nicholson,  
21 Vet. App. 456 (2007) (certain disabilities are not 
conditions capable of lay diagnosis).  Moreover, even if the 
Veteran were considered "competent" to render an opinion as 
to a diagnosis relative to the hip, his opinion would be 
heavily outweighed by the other evidence of record which 
does not support his claim.  

As with certain medical diagnoses, the Veteran is also not 
considered competent to render a medical nexus opinion when 
requisite medical expertise is necessary to provide such an 
opinion.  For example, although the Veteran sincerely 
believes that his use of Motrin for years caused his ulcer 
disorder, if any, he has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical 
diagnoses, statements or opinions.  See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004).  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998). Thus, while 
the Veteran is competent to report what comes to him through 
his senses, such as tinnitus, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing 
the absence of contemporary medical evidence against lay 
statements.

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition 
is simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis 
by a medical professional.  The relevance of lay evidence is 
not limited to the third situation, but extends to the first 
two as well. Whether lay evidence is competent and 
sufficient in a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See 
Layno, supra (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  See Barr.

The issue with regard to the Veteran's ulcer etiology does 
not involve a simple diagnosis.  See Jandreau; see also 
Woehlaert.  The Veteran is not competent to provide more 
than simple medical observations.  Here, the Veteran is 
attempting to provide a medical nexus opinion with no sound 
medical principles or expertise to support his assertions.  
Thus, his opinions are of little probative value, and they 
are outweighed by the complete lack of any supporting 
medical evidence.  

There is no evidence in this voluminous record to support 
the Veteran's assertions that he has an ulcer disorder due 
to the use of Motrin during service.  Although the Veteran 
is certainly competent to report that a doctor told him to 
stop taking Motrin if it was upsetting his stomach; however, 
the Veteran is not competent to state that the use of Motrin 
caused an ulcer, a diagnosis not capable based on lay 
observation.  Moreover, the record does not show that the 
Veteran was diagnosed with an ulcer due to the use of 
Motrin.  Simply stated, the Veteran's opinion is not 
supported by the competent evidence of record.  

Moreover, the evidence of record does not support the 
Veteran's assertions that he has a current left hip and/or a 
tooth injury due to any injury or other incident during 
service.  

Certainly the Veteran is competent to report hip pain and 
tooth pain; however, he is not capable of providing a 
current diagnosis via lay observation alone, and he is not 
competent to provide a complex medical opinion regarding the 
etiology of the claimed disabilities.  See Barr.  Thus, the 
Veteran's lay assertions alone are not sufficient to warrant 
grants of service connection.

In sum, the voluminous medical records which do not show 
that he has a current left hip or tooth injury outweigh the 
Veteran's assertions to the contrary.  Therefore, a VA 
examination is not warranted.  Moreover, the only evidence 
of record that he has an ulcer due to Motrin use in service 
is from the Veteran but the voluminous medical records 
contain no indication that may be the case.  Accordingly, a 
VA examination is not warranted.  

The preponderance of the evidence is against the claims of 
service connection for a hip disability, a tooth injury and 
an ulcer due to the use of Motrin in service; there is no 
doubt to be resolved; and service connection for these 
claimed disabilities is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  

Bilateral Thigh Disability

This claim is distinguished from those noted directly above 
because the service treatment records reflect a report of 
thigh pain during service.  Specifically, a March 1982 
service treatment record notes the Veteran's reports of 
bilateral pain in both thighs for a month, along with a 
report of a sore throat, sinus problems and a three-week 
cough.  The Veteran was diagnosed with an upper respiratory 
infection with flu-like symptoms, but there was no further 
mention regarding the thigh pain.  

One month later, in April 1982, the Veteran reported left 
thigh and knee pain, associated with a kick during a soccer 
game.

The Veteran's August 1982 discharge examination did not 
reveal complaints or a diagnosis of a thigh disorder.  
However, because of the in-service complaints of thigh pain, 
the Veteran was scheduled for a VA examination in June 2009 
to determine the likely etiology of any current bilateral 
thigh disorder.  

The examiner reviewed the claims file and noted the 
Veteran's service treatment records including the Veteran's 
complaints of thigh pain.  According to the Veteran, he 
injured his thigh at the same time he injured his left leg 
and knee.  The Veteran reported that he continued to have 
moderate to severe sharp pain to the left thigh on a daily 
basis.

Examination of the thighs was unremarkable, and the left 
thigh, in particular, was noted to be normal.  The examiner 
opined that, "the Veteran's current condition of the left 
thigh is less likely as not caused by or related to the 
Veteran's service time."  The examiner explained that there 
was no diagnosis relative to the left thigh, and therefore 
there was no disability to relate to service.  

In sum, the Veteran's service treatment records indicate 
that the Veteran complained of thigh pain during service; 
however, there is currently no thigh disability for which 
service connection may be granted.  As noted above, there is 
no evidence of a current disability of either thigh to 
account for the complaints of thigh pain.  Furthermore, and 
as explained above, a symptom such as pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted, unless there is a medical 
nexus linking a veteran's pain to an incident in service.  
See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 
2001).  Specifically, such a "pain alone" claimed must fail 
when there is no sufficient factual showing that the pain 
derived from an in-service disease or injury.  Such pain 
cannot be compensable in the absence of proof of an in-
service disease or injury to which the current pain can be 
connected by medical evidence.  

The evidence of record does not support the Veteran's 
assertions that he has a current thigh disorder due to any 
injury or other incident during service, and his opinion 
regarding the etiology of his current thigh pain is 
outweighed by the medical evidence of record indicating that 
the Veteran does not have a current diagnosis relative to 
this thighs.  

The preponderance of the evidence is against the claim of 
service connection for a thigh disability; there is no doubt 
to be resolved; and service connection for a bilateral thigh 
disability is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  



Varicose Veins with Ulcer-Left Leg (Secondary Service 
Connection)

The Veteran asserts that he developed varicose veins with 
ulcers in his left leg as a result of his service-connected 
left leg/knee disability.

Service treatment records from May 1982 show that the 
Veteran incurred a contusion to the left anterior leg over 
the distal 1/3 of the tibia (just below the knee).  
Throughout May 1982, the Veteran continued to have edema, 
with increased warmth and tenderness at the sight.  The 
Veteran continued to have chronic tibial pain and burning 
over the injured area through July 1982.  X-rays were 
negative; however, because of the continued pain and 
burning, the doctors opined that the Veteran suffered a 
small chip fracture of the tibia.  By the end of July 1982, 
the impression was subperiosteal hemorrhage with small chip 
fracture of the left leg.  The Veteran was placed on a 
profile until his discharge in August 1982.  

The service treatment records do not show treatment for 
varicose veins during service and the Veteran's August 1982 
discharge examination did not reveal complaints or a 
diagnosis varicose veins.  

At a post-service VA orthopedic examination in May 2001, the 
examiner noted the Veteran's edema of the left lower 
extremity from the knee down.  Additionally, the examiner 
noted varicosities in the back of his calf and the 
hamstrings which were very prominent and had engorged veins.  
Edema of both knees was noted, although the left was more 
severe than the right.  

Given the Veteran's service-connected left knee and leg 
disabilities, the Veteran was scheduled for a VA examination 
in June 2009 to determine what, if any, varicose vein 
disabilities existed, and if so, whether they were incurred 
in or aggravated by service, or were secondary to the 
service-connected left knee and leg disabilities.  

At the VA examination in June 2009, the Veteran reported 
that his varicose veins began during service in 1981, 
although as noted above, this was not noted in the service 
treatment records.  Examination revealed varicose veins in 
the left lower leg.  The examiner opined that the Veteran's 
varicose veins were less likely than not caused by or 
related to or began in service.  In so opining, the examiner 
noted that the service treatment records did not show 
varicose veins during service.  

The examiner also opined that the varicose veins were less 
likely as not caused by or related to the Veteran's service-
connected left leg disability.  To support this opinion, the 
examiner explained that there were several causes for 
varicose veins, including age, genetics, and obesity.  The 
examiner also explained how varicose veins are formed.  The 
examiner first noted that arteries carry blood from the 
heart to the rest of the tissues, and veins return blood 
from the rest of the body to the heart, so the blood can be 
recirculated.  To return blood to the heart, the veins in 
the legs must work against gravity.  Muscle contractions in 
the lower legs act as pumps and elastic vein walls help 
blood return to the heart.  Tiny valves in the veins open as 
blood flows toward the heart then close to stop blood from 
flowing backward.  As one ages, the veins can lose 
elasticity causing them to stretch.  This can cause valves 
to become weak, allowing blood that should be moving toward 
the heart to flow backward.  Blood pools in the veins, and 
veins enlarge and become varicose.  The veins appear blue 
because they contain deoxygenated blood, which is in the 
process of being recirculated through the lungs.  

The examiner explained that the Veteran had an old injury to 
the left patella which was not a complication for having 
varicose veins.  The examiner referred to the service 
treatment records from 1982 showing the injury to the left 
leg and determined that there was no relationship between 
the varicose veins and the left lower leg based on the 
causes of varicose veins.  

Despite the Veteran's sincere belief that a relationship 
exists between his varicose veins and his service-connected 
leg/knee disabilities, the medical evidence outweighs the 
Veteran's unsupported opinion.  According to the medical 
evidence of record, the Veteran's varicose veins, are 
unrelated to the service-connected disability because it is 
not one of the risk factors that cause varicose veins.  The 
VA opinion of June 2009 carries far more probative value 
than the Veteran's lay opinion, which is not based on any 
sound medical principles.  The issue with regard to the 
Veteran's varicose vein etiology does not involve a simple 
diagnosis.  See Jandreau; see also Woehlaert.  The Veteran 
is not competent to provide more than simple medical 
observations.  Here, the Veteran is attempting to provide a 
medical nexus opinion with no sound medical principles or 
expertise to support his assertions.  Thus, his opinions are 
of little probative value, and they are outweighed by the 
complete lack of any supporting medical evidence.  

Moreover, the evidence does not establish in-service onset 
of varicose veins and therefore service connection on a 
direct basis is also not warranted.  To the extent that the 
Veteran reports that he had varicose veins in service, the 
Board does not find him credible but instead finds credible 
the STRs which do not show varicose veins.  

The preponderance of the evidence is against the claim of 
service connection for varicose veins with ulcer of the left 
leg; there is no doubt to be resolved; and service 
connection for varicose veins with ulcer of the left leg is 
not warranted.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  

With regard to the bilateral thigh disorder and the varicose 
veins, the Veteran's accredited representative has argued 
that a remand is warranted as a physician did not sign the 
VA examination report of 2009 pursuant to M21-MR, Part III, 
Subpart IV, Chapter 3, Section D 18(a).  The Board finds 
however that the examination was adequate, even without a 
physician's signature, as it was based on an examination of 
the Veteran, a review of the claims folder and as a 
rationale was provided for the opinions.  Moreover, the 
Court held in Cox v. Nicholson, 20 Vet. App. 563, 569 
(2007),  that a registered nurse practitioner who has 
completed medical education and training required for 
certification fits into the requirement of § 3.159(a)(1) 
that defines competent medical evidence as that "provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions."  Accordingly, remand is not warranted.  

III.  Claims to Reopen - New and Material Evidence

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to 
the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that, when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The applicable VA regulation requires that new and material 
evidence is evidence which has not been previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant and which, by 
itself, or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  

The above regulation was in effect at the time of the 
Veteran filed his applications to reopen the previously 
denied claims of service connection, prior to August 2001.  

As of August 29, 2001, VA amended the regulation pertaining 
to new and material evidence.  For claims filed as of August 
29, 2001, new evidence means evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (in effect since August 29, 2001).

According to the Court, the pertinent VA law requires that 
in order to reopen a previously and finally disallowed 
claim, there must be new and material evidence presented or 
secured since the time that the claim was finally disallowed 
on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  

In a November 1982 rating decision, the RO denied service 
connection for a right shoulder disability.  The rating 
decision acknowledged a service treatment record of April 
14, 1982 showing complaints of right shoulder problems.  
That service treatment record indicated that the Veteran had 
reported painful right shoulder girdle muscles since 1973 
and had received some form of injection into the trapezius 
area in the past.  Physical examination at that time showed 
no muscle atrophy, normal range of motion, no specific 
tenderness, no spasm or tightness.  X-ray of the right 
shoulder was normal.  Thus, the basis of the denial was that 
the Veteran had complained of right shoulder pain long 
before entry into service, and there was no evidence of a 
right shoulder injury during service, or any evidence of a 
current chronic right shoulder disability at the time of 
discharge from service.

A notice of disagreement was not received within the 
subsequent one-year period.

In an April 1991 rating decision, the RO again denied 
service connection for a right shoulder disability.  The RO 
also denied claims of service connection for sinusitis, and 
a bilateral ankle disability.  The basis for the denials was 
that none of the disabilities were noted on the separation 
examination of August 1982 and the induction examination of 
February 1982 showed a history of a right shoulder injury 
prior to service and a history of sinusitis.  The Veteran 
was treated during service for sinusitis, right shoulder 
pain, and ankle sprains; however, at the time of the April 
1991 rating decision, there was no evidence of chronic 
conditions of the right shoulder or ankles that had their 
onset during service.  Regarding the sinusitis, the RO 
explained that the sinusitis was shown to have existed prior 
to service, and there was no indication of aggravation of 
the condition during service.  

A notice of disagreement was not received within the 
subsequent one-year period.

In rating decisions of June 1997 and April 1999, the RO 
determined that new and material evidence had not been 
received to reopen the previously denied claim of service 
connection for a right shoulder disability.  

Meanwhile, a January 1998 rating decision denied service 
connection for a left ankle disability, and the Veteran did 
not appeal that determination.  

The April 1999 rating decision also denied a claim of 
service connection for anxiety discomfort and depression.  A 
notice of disagreement was not received within the 
subsequent one-year period.  

Currently, the appellant contends that he has current 
disabilities of the right shoulder and both ankles, 
sinusitis, and a nervous disorder, all of which were either 
incurred in or aggravated by service.

Additional evidence has been added to the record.  The 
additional evidence includes VA treatment records and 
examination reports, multiple statements from the Veteran, 
duplicate service treatment records, testimony from the 
Veteran's travel Board hearing, and some private treatment 
records.  

In essence, at the time of the prior denial of service 
connection for a right shoulder disability, the RO 
determined that new and material evidence had not been 
received to reopen a previously denied claim.  The original 
claim was denied because the evidence at that time did not 
show that the Veteran incurred a chronic right shoulder 
disability as a result of any injury or incident in service.  
Similarly, the original claim was denied because the 
evidence at that time did not show that the Veteran had a 
chronic bilateral ankle disability that was incurred in 
service or the result of any injury or incident incurred 
therein.  

Additionally, at the time of the prior denial of service 
connection for sinusitis, the RO determined that the 
Veteran's sinusitis preexisted service and was not 
aggravated therein.  

Regarding the claims of service connection for a psychiatric 
disabilities, at the time of the last prior denial in April 
1999, the RO determined that there was no evidence of a 
chronic psychiatric condition during service, and no 
evidence that any of the Veteran's anxiety or inability to 
cope with stress was related to his service-connected 
disabilities.  

These RO decisions are final.  38 U.S.C.A. § 7105.  

Since the prior final decisions, evidence has been added to 
the claims file.  The additional evidence of record consists 
of outpatient VA records showing treatment for acute 
sinusitis on occasion, chronic sinusitis treated with 
Flonase, complaints of right and left ankle pain, right 
shoulder pain, rotator cuff syndrome, and VA orthopedic 
examination reports from April 1997, May 1998, May 2001, 
March 2003, as well as a VA examination to examine varicose 
veins and the thighs in June 2009.  In addition, duplicate 
copies of service treatment records and outpatient records 
have been submitted by the Veteran in support of his claims.  

The additional evidence is not new and material.  It does 
not include any competent evidence that cures the prior 
evidentiary defects with respect to the claims to reopen.  

Regarding the nervous condition, the new evidence added to 
the claims file noted a diagnosis of dysthymia; however, 
there was no indication that the Veteran's dysthymia was in 
any way related to his period of service, or to his service-
connected disabilities.  The Veteran's hearing testimony 
indicates that his psychiatric problems began after 
discharge from service, and he did not seek mental health 
treatment for nearly a decade after separation from service.  

Regarding the bilateral ankle condition, the new evidence 
does not show the presence of a current chronic bilateral 
ankle disability that had its onset during service.  

Regarding the sinus condition and the right shoulder 
disability, the new evidence of record does not provide any 
evidence of in-service aggravation of a pre-existing sinus 
condition or a pre-existing right shoulder disability.  In 
addition, the Veteran's hearing testimony with regard to the 
onset of his sinus condition is contradictory to his own 
reported history on his military entrance examination in 
1981.  Specifically, at the time of the original denial of 
service connection for sinusitis, the RO pointed out that 
the service treatment records indicated that the Veteran 
reported a history of sinusitis dating back to age 12.  
However, at the Veteran's travel Board hearing in August 
2004, the Veteran reported that his sinus problems started 
during ROTC when he was 27 years old.  In light of these 
inconsistencies, the Veteran's credibility is questioned.  

Other than adding some rather inconsistent evidence to the 
record, the additional evidence added to the file is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denials of each of the claims.  
It duplicates evidence previously of record.  It does not 
have any bearing on why the claims were previously denied.  
In other words, the additional evidence added to the record 
does not provide any basis to relate the Veteran's current 
psychiatric disorder and/or ankle pain to service; and, the 
additional evidence added to the record does not provide any 
medical basis to establish in-service aggravation of a pre-
existing sinus and/or right shoulder disability.  Rather, 
the evidence added to the record shows that the Veteran 
currently complains of sinusitis, right shoulder pain, 
bilateral ankle pain and anxiety and depression, and he 
relates these problems to service.  Although the Veteran is 
competent to state that he experiences depression and pain 
in various joints including his right shoulder and his 
ankle, he does not possess the requisite medical expertise 
to provide a competent and probative opinion regarding 
causation.  The Veteran can attest to factual matters of 
which she had first-hand knowledge, e.g., experiencing pain 
in service, reporting to sick call, being placed on limited 
duty, and undergoing physical therapy.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  However, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Competent medical evidence means 
evidence provided by a person who is qualified through 
education, training or experience to offer medical 
diagnoses, statements or opinions. See Duenas v. Principi, 
18 Vet. App. 512, 520 (2004).  A layperson is generally not 
capable of opining on matters requiring medical knowledge.  
Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998).  Thus, while 
the Veteran is competent to report what comes to him through 
his senses, he does not have medical expertise.  See Layno 
v. Brown, 6 Vet. App. 465 (1994).

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  

Although the Veteran is competent in certain situations to 
provide a diagnosis of a simple condition such as a broken 
leg or varicose veins, the veteran is not competent to 
provide evidence as to more complex medical questions.  See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Moreover, the Veteran's assertions regarding these claims 
have already been considered in previous claims.  Thus, this 
evidence is certainly not new.  Simply resubmitting service 
treatment records that refer to the shoulder and ankles, for 
example, is simply submitted duplicative evidence that has 
already been considered in previously denied claims.  And, 
while the Veteran may have submitted new evidence showing 
continued treatment for current disabilities of the 
shoulder, sinuses and ankles, as well as additional mental 
health records, this evidence is not material because it 
does not provide a basis on which to grant service 
connection.  This evidence merely shows continued treatment 
for current disabilities.  It does not cure the prior 
evidentiary defects, those which must be cured in order to 
reopen the previously denied claims.  

In sum, the veteran submitted irrelevant and duplicate 
evidence.  

Evidence submitted since the RO's April 1999 decision, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for a nervous condition.  New and material evidence has not 
been received since the RO's April 1999 decision; thus, the 
claim of service connection for a nervous condition (anxiety 
and depression) is not reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.

Evidence submitted since the RO's April 1991 decision, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claims of service connection 
for a bilateral ankle disability or a sinus disability.  New 
and material evidence has not been received since the RO's 
April 1991 decision; thus, the claims of service connection 
for a bilateral ankle disability and a sinus disability are 
not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Evidence submitted since the RO's April 1999 decision, is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim of service connection 
for a right shoulder disability.  New and material evidence 
has not been received since the RO's April 1999 decision; 
thus, the claim of service connection for a right shoulder 
disability is not reopened.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

IV.  Earlier Effective Date - Service Connection Arthritis 
Left Knee

With regard to the issue of an earlier effective date for 
the grant of service connection for degenerative joint 
disease of the left knee, the Board, in its October 2005 
remand inadvertently determined that service connection for 
degenerative joint disease of the left leg had been granted 
and that there was a pending unadjudicated claim of service 
connection for degenerative joint disease of the left knee.  
As such, the Board, in turn, determined that the earlier 
effective date claim for degenerative joint disease of the 
left leg had to be deferred pending the adjudication of the 
inextricably intertwined claim of service connection for 
degenerative joint disease of the left knee.  This is 
incorrect, because service connection was granted for 
degenerative joint disease of the left knee, not the leg (as 
this is not a joint) and thus, there is no unadjudicated 
inextricably intertwined claim with respect to the earlier 
effective date claim.  

In light of the foregoing, the Board will proceed with 
adjudication of the claim.  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA. 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In 
general, the effective date of an award based on an original 
claim or a claim reopened after final adjudication of 
compensation shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Generally, the effective date of an award of 
disability compensation based on an original claim shall be 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  However, if the claim is received within one year 
after separation from service, the effective date of an 
award of disability compensation shall be the day following 
separation from active service.  38 U.S.C.A. § 5110(b)(1); 
38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award 
of disability compensation based on a claim to reopen after 
a final disallowance shall be the date of receipt of the new 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective 
date will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997); Servello v. Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted 
that 38 C.F.R. § 3.400(o)(2) was added to permit payment of 
increased disability compensation retroactively to the date 
the evidence establishes the increase in the degree of 
disability had occurred.  That section was intended to be 
applied in those instances where the date of increased 
disablement can be factually ascertained with a degree of 
certainty.  It was noted that this section was not intended 
to cover situations where disability worsened gradually and 
imperceptibly over an extended period of time. 

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 
32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 
(1992).  Any communication or action, indicating intent to 
apply for one or more benefits under laws administered by 
the VA from a claimant may be considered an informal claim.  
Such an informal claim must identify the benefits sought.

Moreover, if a formal claim for compensation has previously 
been allowed, or a formal claim for compensation disallowed 
for the reason that the service-connected disability is not 
compensable in degree, a report of a VA examination or VA 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157.  As to reports prepared by VA 
or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital.  For all other reports, including reports 
from private physicians, laypersons, and state and other 
institutions, the date of receipt of the report is accepted 
as the date of receipt of an informal claim.  Id.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  38 C.F.R. § 3.155(a).  To determine 
when a claim was received, the Board must review all 
communications in the claims file that may be construed as 
an application or claim.  See Quarles v. Derwinski, 3 Vet. 
App. 129, 134 (1992).

In evaluating evidence, the Board has been charged with the 
duty to assess the credibility and weight given to evidence.  
Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  

In this case, the effective date of April 2, 2001 is 
assigned as the effective date for the grant of service 
connection for arthritis of the left knee.  The Veteran's 
claim, received on that date was not a claim of service 
connection for arthritis per se, but rather, it involved a 
claim for an increased rating for the service-connected left 
knee condition.  The Veteran's service-connected left knee 
patellofemoral joint syndrome was rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  Based on the April 2001 claim for increase, x-rays of 
the left knee were obtained and the Veteran was afforded a 
VA examination in May 2001.  The x-rays revealed early 
degenerative changes of the left knee.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003 degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  A rating of 20 
percent is assigned for each such major joint or group of 
minor joints, with occasional incapacitating exacerbations, 
affected by limitation of motion.  Limitation of motion must 
be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Ratings under Diagnostic Code 5257 are based on lateral 
instability and/or subluxation of the knee.  

VA General Counsel has held that separate ratings may be 
assigned in cases where a service-connected knee disability 
includes both arthritis and instability provided that the 
degree of disability is compensable under each set of 
criteria.  VAOPGCPREC 23-97 (July 1, 1997); 62 Fed. Reg. 
63604 (1997).  The basis for this opinion was that the 
applicable rating criteria "suggest that those codes apply 
either to different disabilities or to different 
manifestations of the same disability..." Id.

VA examination in May 1998 included x-ray evidence of the 
left knee.  At that time, there were no degenerative 
findings on x-ray.  There is no medical evidence of record 
between May 1998 and the x-ray report of May 2001 showing 
objective evidence of arthritis on x-ray.  

Although this award stemmed from the Veteran's request for 
an increased rating, the ultimate result was a separate 
grant of service connection.  As such, the effective date 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 C.F.R. § 
3.157.  In this case, the Veteran's request for an increase, 
based on his report that the claim had worsened and the knee 
stayed swollen, was filed on April 2, 2001, and although 
arthritis was not objectively demonstrated until the x-ray 
report of May 2001, it is reasonable to assume that the 
arthritis was present on the date the Veteran's requested 
the higher rating.  

Even if the effective date were assigned based on a claim 
for increase, rather than a claim of service connection, the 
outcome would be the same.  An increase in disability 
(arthritis) was not factually ascertainable prior to April 
2, 2001.  There are some private treatment records 
suggesting that the Veteran had early arthritic changes in 
his left knee in the late 1980's, although there are no 
accompanying x-ray reports to confirm such findings.  Thus, 
the assignment of an effective date prior to April 2, 2001 
is not warranted.  


ORDER

Service connection for tinnitus is granted.

Service connection for a left hip disorder is denied.

Service connection for a tooth injury is denied.

Service connection for a bilateral thigh disorder is denied.

Service connection for varicose veins with an ulcer in the 
left leg, claimed as directly related to service, and 
alternatively as secondary to the service-connected left 
knee disability, is denied.

Service connection for an ulcer disorder, due to taking the 
prescription drug Motrin, is denied.

The application to reopen the previously denied claim of 
service connection for a nervous condition is denied.

The application to reopen the previously denied claim of 
service connection for a bilateral ankle disorder is denied.

The application to reopen the previously denied claim of 
service connection for a sinus disorder is denied.

The application to reopen the previously denied claim of 
service connection for a right shoulder disorder is denied.

An effective date earlier than April 2, 2001, for the grant 
of service connection for degenerative joint disease of the 
left knee is denied.


REMAND

In 1982, the Veteran filed a claim for service connection 
for a left leg disability.  That claim was granted by way of 
a rating decision dated in September 1982, and a 
noncompensable evaluation was assigned to service connected 
residuals of an injury to the midshaft of the left tibia 
with chip fracture and hematoma.  The Veteran filed a notice 
of disagreement in November 1982 with respect to the initial 
disability rating that was assigned.  

The RO thereafter issued a Statement of the Case in November 
1982, and the Veteran perfected his appeal as to that issue 
with the submission of a VA Form 9, received at the RO in 
January 1983.  The VA Form 9 clearly illustrates that the 
Veteran specifically requested to appear for a Travel Board 
hearing in conjunction with that appeal.

The RO subsequently issued a rating decision in February 
1983 that essentially bifurcated the knee disability into 
two separate disabilities, each rated as 10 percent 
disabling.  The first disability was characterized as left 
patellofemoral joint syndrome with accessory ossification, 
with a 10 percent disability rating assigned pursuant to 
Diagnostic Code 5257.  The second disability was 
characterized as painful pretibial scarring, left leg, with 
chronic periostitis, with a 10 percent disability rating 
assigned pursuant to Diagnostic Code 5262-5022.  

Significantly, the Veteran continued to express his 
dissatisfaction with the ratings by filing a statement to 
that effect with VA in March 1983.  Following the issuance 
of a Supplemental Statement of the Case (SSOC) in May 1983, 
those issues were never certified and transferred to the 
Board for an appellate disposition.  Because the grant of a 
combined 20 percent evaluation for the left leg disabilities 
is only a partial grant of benefits, and because the Veteran 
contended that a higher evaluation is warranted for the 
service-connected left leg disabilities, the issues are 
currently in appellate status.  See A.B. v. Brown, 6 Vet. 
App. 35 (1993).

In the October 2005 remand, the RO, via the AMC, was 
instructed to schedule the Veteran for a travel Board 
hearing as to the issues of entitlement to an initial 
disability rating in excess of 10 percent for the service-
connected left patellofemoral joint syndrome, with accessory 
ossification (now rated as 20 percent disabling as of 
September 13, 1996) and entitlement to an initial disability 
rating in excess of 10 percent for painful pre-tibial 
scarring of the left leg with chronic periostitis.  The 
remand instructions were not complied with because the case 
was never sent to the RO.  Rather, it was sent to the AMC 
for development, and then routed back to the Board for 
appellate disposition of the other claims on appeal.  As 
such, the matter is once again remanded for compliance with 
the remand instructions.  

Pursuant to 38 C.F.R. § 20.700(a), a hearing on appeal will 
be granted to an appellant who requests a hearing and is 
willing to appear in person.  The Veteran is entitled to a 
hearing before a Veterans Law Judge, either in person, or 
via video conference in lieu of an in-person hearing, if he 
so chooses. 38 U.S.C.A. § 7107(b); 38 C.F.R. § 20.700.  In 
light of the Veteran's request, the case is remanded for the 
Veteran to be scheduled for a personal hearing.  Before 
scheduling the hearing, the RO should notify the Veteran of 
his option to participate in a video conference hearing in 
lieu of a personal hearing.

Accordingly, the case is REMANDED for the following action:

The RO should first notify the Veteran 
of his option to appear for a video 
conference hearing in lieu of an in-
person hearing before a Veterans Law 
Judge at the RO.  Then, the RO should 
appropriately schedule the Veteran for 
the hearing before a Veterans Law Judge, 
either at the RO or via video-conference 
per the Veteran's request.  The RO 
should notify the Veteran and his 
representative of the date, time and 
place of the hearing.  After the hearing 
is conducted, or in the event the 
Veteran withdraws his hearing request or 
fails to report for the hearing, the 
claims file should be returned to the 
Board for appellate review. 

The appellant has the right to submit additional evidence 
and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


